Exhibit 10.16
 
October 1, 2009


Mr. Elorian Landers
30 Farrell Ridge Drive
Sugar Land, TX 77479


Re:           Amendment No. 1 to the Consulting Agreement by and between Bond
Laboratories and Elorian Landers


Dear Mr. Landers:


Reference is made to that certain agreement by and between Bond Laboratories,
Inc. (“Bond” or the “Company”) and Elorian Landers (“Consultant”) dated June 1,
2009 (the "Agreement"). This letter (this “Amendment”) supplements and amends
certain of the terms contained in the Agreement.


WHEREAS, the Company and Consultant desire to amend certain provisions of the
Agreement as described herein;


NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:


1.  
Capitalized Terms. Capitalized terms used, but not defined, herein shall have
the same meaning ascribed to such terms in the Agreement.

 
2.  
Fees for Services. The second paragraph of Section 3 of the Agreement shall be
replaced in its entirety with the following:

 
“Commencing October 1, 2009, the Company shall pay Consultant a fee of $5,000
per month (the “Monthly Retainer”) on or around the fifteenth (15th) day of each
month during the term of the Agreement. In addition to the Monthly Retainer,
Consultant may be entitled to receive an additional bonus (a “Discretionary
Bonus”) in connection with the fulfillment of his duties and responsibilities
under the Agreement to the extent that such activities result in direct and
tangible economic benefit(s) to the Company. The amount and timing of any
Discretionary Bonus payment(s) shall be determined in good faith based upon
discussions between Consultant and the Board of Directors of the Company during
the term of the Agreement. All Monthly Retainer and Discretionary Bonus amounts
payable to Consultant by the Company shall be in cash or shares of the Company’s
Common Stock (or any combination thereof) at the discretion of Consultant. For
the purposes of the Agreement as amended by this Amendment, the per share value
of any Common Stock of the Company issued as consideration for the Monthly
Retainer or Discretionary Bonus shall equal the 5-Day Volume Weighted Average
Price of the Company’s Common Stock, as reported by Bloomberg or other such
nationally recognized provider of financial markets data, as of the payment date
of such consideration.
 
This Amendment amends and modifies the Agreement, which remains in full force
and effect as to matters not discussed herein. In the case of any inconsistency
or conflict between the provisions of this Amendment and the provisions of the
Agreement, the provisions of this Amendment shall govern.

 
 

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Company the enclosed duplicate copy of this Amendment.


Very truly yours,


BOND LABORATORIES, INC.






By:           /s/ John
Wilson                                                      
Name:           John Wilson
Title:           Chief Executive Officer


Accepted and agreed to as of
the date first written above:


CONSULTANT






By:           /s/ Elorian Landers                                           
Name:            Elorian Landers